       Case 3:20-cv-05980-LC-HTC Document 1162 Filed 05/21/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION
IN RE SKANSKA USA CIVIL SOUTHEAST INC
AND SKANSKA USA INC,
                                                         CASE NO. 3:20-cv-5980/LAC/HTC


                              REFERRAL AND ORDER

Referred to Senior Judge Lacey Collier on May 20, 2021
Motion: Consent MOTION to Amend/Correct [59] Admiralty Claim
Filed by Claimants                         on 05/18/21       Doc.# 1154
        Stipulated            Joint Pldg.
        Unopposed        X Consented
                                           JESSICA J. LYUBLANOVITS
                                        CLERK OF COURT


                                        /s/ Barbara Rogers
                                        Deputy Clerk


                                     ORDER

Upon   consideration   of   the   foregoing,   it   is    ORDERED   this    21st   day   of

May, 2021, that:

(a) The relief requested is GRANTED.

(b) The Clerk shall file the First Amended Master Claim of Direct Property Damage
attached to the motion, effective as of the date of this Order.            The amendments
are hereby incorporated and effective as to all short form joinders timely filed
in all consolidated cases.



                                                          s/L.A. Collier
                                                         Lacey A. Collier

                                            Senior United States District Judge
